                                                                          1

                                                                          2

                                                                          3

                                                                          4                                  UNITED STATES DISTRICT COURT

                                                                          5                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                          6

                                                                          7     SANDY LIM                                        Case No. 19-cv-02565-EMC

                                                                          8                   Plaintiffs,
                                                                                                                                 SUA SPONTE JUDICIAL REFERRAL
                                                                          9             v.                                       FOR PURPOSES OF DETERMINING
                                                                                                                                 RELATIONSHIP OF CASES
                                                                         10     AMERICAN GENERAL LIFE
                                                                                INSURANCE COMPANY, ET AL,
                                                                         11
                                                                                              Defendants.
                                                                         12
United States District Court
                               For the Northern District of California




                                                                         13
                                                                                     Pursuant to Civil Local Rule 3-12 (c), the Court ORDERS that the above-captioned case is
                                                                         14
                                                                              referred to Judge Jeffrey S. White to determine whether it is related to Sandy Lim v. American
                                                                         15
                                                                              General Life Insurance Company, et al., Case No. C18-3697 JSW.
                                                                         16
                                                                                     IT IS SO ORDERED.
                                                                         17
                                                                              Dated: June 3, 2019
                                                                         18

                                                                         19
                                                                                                                             ______________________________________
                                                                         20                                                  EDWARD M. CHEN
                                                                                                                             United States District Judge
                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
